Title: From James Madison to James Monroe, 22 April 1806
From: Madison, James
To: Monroe, James


                    
                        Sir,
                        Department of State April 22d 1806
                    
                    Under the same cover with this you will receive a letter for our Consul at St Petersburg committing to his charge a letter from the President to the Emperor Alexander, and inclosing a copy of a letter from this Department to Genl Armstrong. The letter to the Consul is open to your perusal, to be thereafter duly forwarded. It is thought proper that you should be thus put into possession of the steps taken for promoting thro’ the auspices of the two Imperial Courts, one of the great objects of the negotiation with Great Britain. The communication may be of use not only in regulating in some degree the language you may hold in conversations with the British Minister, but in shaping the result on certain points of your negotiation. The whole subject is both delicate and important, and of a nature to suggest the expediency of withholding it from the British Cabinet. In this view it may be most prudent not to disclose or hint it to the Russian Ambassador at London, nor to avail yourself of his aid in transmitting the despatch for Mr Harris. I have the honor &c
                    
                        James Madison
                    
                